Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Patent Prosecution Highway (PPH) was granted on August 24, 2021. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Claims 1, 51 and 52 are currently amended. Claims 53—54 are newly added. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 51 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, THIS ACTION IS MADE FINAL.  
In regard to claim 52, the 35 U.S.C. 101 will be maintained as described herein below (and previous Office Action). The processing devices are not part of the product. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claim 52 is directed to a computer program product, and programs per se are not patent eligible subject matter. See MPEP 2106 I:  “Non-limiting examples of claims that are not directed to one of the statutory categories: 
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 9, 14, 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0172545 A1 to Szabo et al., hereinafter, “Szabo” in view of US 2002/0196330 A1 to Park et al., hereinafter, “Park”.
Claim 1. A system for situational awareness monitoring within an environment, wherein the system includes one or more processing devices configured to: Szabo [0011] teaches a method for displaying a panoramic view image comprises transmitting video data from a plurality of sensors to a data processor and using the processor to stitch the video data from respective ones of the sensors into a single panoramic image.
Szabo [0012] teaches the wearable imaging device may include an infrared imaging module and a display to present one or more user-viewable thermal images such as panoramic thermal images of an external environment to the wearer.
a) receive an image stream including a plurality of captured images from each of a plurality of imaging devices, the plurality of imaging devices being configured to capture images of objects within the environment and at least some of the imaging devices being positioned within the environment at different known locations having at least partially overlapping fields of view; Szabo [0005] teaches imaging and display systems are often used to increase the user's awareness of their surroundings by displaying a panoramic image of the user's surroundings using images captured at multiple or wide angles around the user
Szabo [0171] teaches visible light camera 1406 may be co-located with infrared imaging module 100 in a housing structure and oriented so that FoV 1407 of visible light camera 1406 at least partially overlaps FoV 1404 of infrared imaging module 100.
While Szabo fails to explicitly teaches imaging devices being positioned within the environment at different know locations having at least partially overlapping fields of view, however, Park, in the same field of monitoring objects, teaches [0014] teaches each camera subsystem covers a particular theater of interest. Each single lens camera captures an image of a particular region in a particular theater. The system includes multiple camera subsystems located at different positions in a facility. The theaters covered by the subsystems have overlapping areas so that a person or object moving between theaters is continuously under surveillance.
Szabo and Park further teaches c) analyse the overlapping images using the different known locations of the plurality of imaging devices to determine object locations within the environment; Szabo [0189] teaches when an object such as a person is detected in images from one of infrared imaging modules 100, alert components associated with that infrared imaging device (e.g., one or more alert components 1702 that are co-located with that infrared imaging device) can be activated to alert the wearer to both the presence and the location of the detected person.
Park [0012] teaches the present invention provides a surveillance system that includes a number of camera subsystems. Each camera subsystem includes a number of single lens cameras pointing in different directions which simultaneously capture images. The captured images together cover some portion of the entire scene. 
Park [0048] teaches as shown in FIG. 6, the object 600 is tracked by camera subsystem 601 as it moves from position 1, to position 2 and to position 3. At position 3, the object is also in the theater of camera subsystem 602. The system knows that the object moved out of the theater covered by camera subsystem 601 at a particular point. This tells the system that the object is now in the theater of camera subsystem 602. Camera Subsystem 602 detects the object using the profile assembled by camera 601. The profile is used to insure that the correct object is being tracked. The process continues when the object moves to position 5 where the tracking is handed off to camera subsystem 603. 
Park [0057] teaches the tracking process, and the object profiles that track objects as they move across boundaries, must take into account the fact that as an object moves across a theater boundary, the view from one camera will be a front view and the view from the other camera may be a side or back view. Thus, the profiles must consider factors such as height or width of an object which are invariant from front to back. Furthermore, the physical location of an object, i.e. its x and y position, is generally used as a primary identification criterion, and other factors are used to verify that the correct object is being tracked. Where there is doubt about the identity of an object as it moves across a boundary
Park [claim 1] teaches a surveillance system for a facility, said system including a plurality of camera subsystems, each camera subsystem capturing images of a particular theater in said facility, some of said theaters having overlapping areas, each camera subsystem including a plurality of single view cameras, each single view camera covering a particular region in a theater, said regions having overlapping areas, a computer system for storing images captured by said single view cameras, a program for tracking an object as it moves across region boundaries in a camera subsystem and for tracking an object as it moves across theater boundaries
Szabo further teaches d) analyse changes in the object locations over time to determine object movements within the environment; Szabo [0202] teaches processor 195 may be configured to perform, on the received thermal images of a scene, various thermal image processing and analysis operations as further described herein, for example, to process and arrange thermal images from multiple imaging modules for display, detect and track a person or an animal, and/or determine various attributes associated with the person or animal.
Szabo further teaches e) compare the object movements to situational awareness rules; and, Szabo [0201] teaches to ascertain the presence of the person, track the motion of the person, determine the location of the person, and/or determine various other attributes associated with the detected person.
Szabo further teaches f) use results of the comparison to identify situational awareness events. Szabo [0202] teaches processor 195 may be configured to collect, compile, analyze, or otherwise process the outcome of the thermal image processing and analysis operations to generate monitoring information such as threat detection information.
Szabo further teaches b) identify overlapping images in the different image streams, the overlapping images being images captured by imaging devices having overlapping fields of view; Szabo [0194] teaches such imaging modules can have partially overlapping, completely overlapping, or non-overlapping fields of view. Images captured by the infrared imaging modules can be stitched, compressed, stretched, or otherwise processed so that a wearer of a wearable imaging device or apparatus can view panoramic images of up to 360 degrees of the real-world scene.
Thus, it would have been obvious to one of ordinary skill in the art to modify identifying overlapping images in the different image streams, the overlapping images being images captured by imaging devices having overlapping fields of view by Szabo with Park’s teaching of using the different known locations of the plurality of imaging devices to determine object locations within the environment. One would have been motivated to perform this combination due to the fact that it allows a moving object can be tracked as it moves forward in time or the history of an object can be shown. That is, the system can provide a series of images in real time as they are captured showing how an object is moving through a facility. The system can also show the history of an object's prior motion. That is, an object can be viewed by tracking the object backward in time through the stored images. (Park [0017]).
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 5. (Currently Amended) Szabo further teaches wherein the one or more processing devices are configured to: a) analyse images from each image stream to identify object images, the object images being images including objects; and, b) identify overlapping images as object images that include the same object. Szabo [0189] teaches if desired, wearable imaging device 1700 may include one or more alert components associated with each infrared imaging module 100. In this way, when an object such as a person is detected in images from one of infrared imaging modules 100, alert components associated with that infrared imaging device (e.g., one or more alert components 1702 that are co-located with that infrared imaging device) can be activated to alert the wearer to both the presence and the location of the detected person. 
Szabo [0194] teaches infrared imaging modules 100 and/or non-thermal imaging modules may be attached to a wearable structure, such as a helmet, as needed in order to place up to 360 degrees (i.e., panoramic or even hemispheric) of a real-world scene within the FoV of the infrared imaging modules and/or non-thermal imaging modules. Such imaging modules can have partially overlapping, completely overlapping, or non-overlapping fields of view. Images captured by the infrared imaging modules can be stitched, compressed, stretched, or otherwise processed so that a wearer of a wearable imaging device or apparatus can view panoramic images of up to 360 degrees of the real-world scene. [0171]
Claim 7. (Currently Amended) Szabo further teaches wherein the one or more processing devices are configured to: a) analyse a number of images from an image stream to identify static image regions; and, b) identifying object images as images including non-static image regions. Szabo [0202] teaches processor 195 may be configured to receive thermal image data captured by infrared imaging modules 100. Processor 195 may be configured to perform, on the received thermal images of a scene, various thermal image processing and analysis operations as further described herein, for example, to process and arrange thermal images from multiple imaging modules for display, detect and track a person or an animal, and/or determine various attributes associated with the person or animal. Processor 195 may be configured to collect, compile, analyze, or otherwise process the outcome of the thermal image processing and analysis operations to generate monitoring information such as threat detection information. As discussed below, processor 195 may also be configured to "stitch" images together to form panoramic images and to compress portions of those images so as to provide a view that is relatively easy to fit on an average or small display, yet provides high resolution in areas of interest and enable a full 360 degree situational awareness in a way that the human brain is used to interpreting
Claim 9. (Currently Amended) Szabo further teaches wherein the one of more processing devices are configured to: a) determine a degree of change in appearance for an image region between images in an image stream; and, b) identify objects at least in part based on the degree of change by i) comparing the degree of change to a classification threshold, ii) classifying the image region based on results of the Szabo [0095] teaches referring now to the motion-based approach, in block 525 motion is detected. For example, in one embodiment, motion may be detected based on the image frames captured by infrared sensors 132. In this regard, an appropriate motion detection process (e.g., an image registration process, a frame-to-frame difference calculation, or other appropriate process) may be applied to captured image frames to determine whether motion is present (e.g., whether static or moving image frames have been captured). For example, in one embodiment, it can be determined whether pixels or regions around the pixels of consecutive image frames have changed more than a user defined amount (e.g., a percentage and/or threshold value). If at least a given percentage of pixels have changed by at least the user defined amount, then motion will be detected with sufficient certainty to proceed to block 535. 
Szabo [0096] teaches motion may be determined on a per pixel basis, wherein only pixels that exhibit significant changes are accumulated to provide the blurred image frame. For example, counters may be provided for each pixel and used to ensure that the same number of pixel values are accumulated for each pixel, or used to average the pixel values based on the number of pixel values actually accumulated for each pixel. Other types of image-based motion detection may be performed such as performing a Radon transform. 
Szabo [0097] teaches motion may be detected based on data provided by motion sensors 194. In one embodiment, such motion detection may include detecting whether host device 102 is moving along a relatively straight trajectory through space. For example, if host device 102 is moving along a relatively straight trajectory, then it is possible that certain objects appearing in the imaged scene may not be sufficiently blurred (e.g., objects in the scene that may be aligned with or moving substantially parallel to the straight trajectory). Thus, in such an embodiment, the motion detected by motion sensors 194 may be conditioned on host device 102 exhibiting, or not exhibiting, particular trajectories. 
Claim 14. (Currently Amended) Szabo further teaches wherein the one or more processing devices are configured to: a) identify an object image region containing an object that has stopped moving; and, b) modify the classification threshold for the object image region so as to decrease the degree of change required in order to classify the image region as a non-static image region. Szabo [0094-0107]
Claim 51. (Original) It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 51 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 52. (Original) It differs from claim 1 in that it is a computer program product for use in situational awareness monitoring within an environment, wherein the computer program product includes computer executable code, which when executed by one or more suitably programmed processing devices, causes the processing devices 
Claim 53. (New) It differs from claim 1 in that it is a method performed by the system of claim 1 where at least some of the imaging devices being statically positioned within the environment. Therefore claim 51 has been analyzed and reviewed in the same way as claim 1. See the above analysis. Park [0046] teaches FIG. 5 illustrates an object 501 which can be seen by two single cameras 502 and 503. Cameras 502 and 503 are in different camera subsystems. The cameras are attached to a ceiling 505 and the base of the object 506 is on the floor, hence, the height "h" is known. If the camera is moving from the region covered by camera 502 to the region covered by camera 503, the angle 502A is known, the distance between the cameras is known, hence, the angle 503A can be calculated. Thus from the location of the object 501 in the image from camera 502, the location of the object in the image from camera 503 can be calculated.
Claim 54. (New) Claim 54 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claims 2, 15, 19, 20, 22, 25, 26, 28, 32, 41, 45, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0172545 A1 to Szabo et al., hereinafter, “Szabo” in view of US 2002/0196330 A1 to Park et al., hereinafter, “Park” US 2013/0250050 A1 to Kanaujia et al., hereinafter, “Kanaujia”.
Claim 2. (Currently Amended) While Park is silent on claim 2, Szabo, along with Kanauji, in the field of video surveillance, teaches wherein the overlapping images are synchronous overlapping images captured at approximately the same time and wherein the one or more processing devices are configured to: Kanaujia [0081] teaches 3D visual hull extraction module 103 receives plural video streams from block 102 and extracts a 3D visual hull of a human object detected in the plural video streams. FIG. 1B shows six frames of six different video streams taken with different perspectives (different angles) of a monitored area. A human within the monitored area appears as a human object on each of these frames. The video streams are analyzed to detect the human object, and each of the six frames (associated with the same time) shown in (a) of FIG. 1B may be used to extract a 3D visual hull by module 103. While FIG. 1B shows the use of six video streams, more or less video streams may be used. In some embodiments, three or more video streams may be used with the video surveillance system 101. 
Kanaujia [0082] teaches pose prediction module 104 receives the plural video streams from block 102 and generates initial human pose hypotheses using features extracted from the plural video streams. The pose hypotheses may be a plurality of poses associated with an associated probability for the human object in the video streams at a particular instant in time (e.g., for a frame of each of the video image streams). FIG. 1B illustrates at (c) inputs of three frames of three respective video streams as an input. Each frame is analyzed to extract features of the detected human object within each frame. The feature extracted represented by (c) in FIG. 1B is a silhouette, but other features may also be extracted, such as identifying locations of certain body parts of the human object. The extracted features are used to generate the pose hypotheses. In FIG. 1B, a skeleton frame is used to model a pose prediction comprising one of the pose hypotheses. 
a) determine a capture time of each captured image using at least one of: i) a capture time generated by the imaging device, ii) a receipt time associated with each image, the receipt time being indicative of a time of receipt by the one or more processing devices. and, iii) a comparison of image content in the images: and, b) identify synchronous images using the captured time. Szabo [0100], [0102] and [0136]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify identifying overlapping images in the different image streams, the overlapping images being images captured by imaging devices having overlapping fields of view by Szabo with Kanaujia’s teaching of the overlapping images are synchronous overlapping images captured at approximately the same time. One would have been motivated to perform this combination due to the fact that it allows one the ability to infer attributes of humans and analyze human behavior (Kanaujia [0005-0006]). In combination, Szabo is not altered in that Szabo continues to stitch images into a single panoramic images. Kanaujia's teachings perform the same as they do separately of monitoring different video streams taken with different perspectives (different angles).
Therefore one of ordinary skill in the art, such as an individual working in the field of surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 15. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) identify image regions including visual effects; and, b) process the images in accordance with the visual effects to thereby identify objects by at least one of i) excluding image regions including visual effects: and, ii) classifying image regions accounting for the visual effects: and, c) adjusting a classification threshold based on identified visual effects. Kanaujia [0081], [0104], [0110-0111] and [0123], Figs 1A-1E 
Claim 19. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to determine an object location using at least one of a) a visual hull technique; and, 6b) detection of fiducial markings in the images; and, c) detection of fiducial markings in multiple triangulated images. Kanaujia [0081], [0104], [0110-0111] and [0123], Figs 1A-1E 
Claim 20. (Currently Amended) Kanaujia further teaches wherein the one of more processing devices are configured to: a) identify corresponding image regions in overlapping images, the corresponding images being images of a volume within the environment; and, b) analyse the corresponding image regions to identify objects in the volume. Kanaujia [0023-0025], [0095-0099], [0104], [0112-0113] and [0117-0123], Figs 1A-1E, 4, 5 and 10A
Claim 22. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) analyse corresponding image regions to identify candidate objects, b) generate a model indicative of object locations in the environment; c) analyse the model to identify potential occlusions: and, d) use the potential occlusions to validate candidate objects. Kanaujia [0023-0025], [0095-0099], [0104], [0112-0113] and [0117-0123]
Claim 25. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) calculate an object score associated with corresponding image regions, the object score being indicative of a certainty associated with detection of an object in the corresponding image regions; and, b) use the object score to identify objects. Kanaujia [0023-0025], [0095-0099], [0104], [0112-0113] and [0117-0123], Figs 1A-1E, 4, 5 and 10A
Claim 26. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) generate an image region score for each of the corresponding image regions using at least one of i) an image region classification; ii)a longevity of an image region classification. iii) historical changes image region classification: iv) a presence or likelihood of visual effects: v) a degree of change in appearance for an image region between images in an image stream: vi) a camera geometry relative to the image region. vii) a time of image capture: and viii) an image quality, and, b) at least one of: i) calculate an object score using the image region scores; ii) analyse the corresponding image regions to identify objects in the volume in accordance with the image region score of each corresponding image region; and, iii) perform a visual bull technique using the image region score of each corresponding image region as a weighting. Kanaujia [0083] and [0110-0112], Figs 1A-1E and 4
Claim 28. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to interpret the images in accordance with calibration data, wherein the calibration data includes at least one of a) intrinsic calibration data indicative of imaging properties of each imaging device, and, b) extrinsic calibration data indicative of relative positioning of the imaging devices within the environment, and wherein the one or more processing devices are configured to generate calibration data  Kanaujia [0100-0104]
Claim 32. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) determine an object identity for at least one object, wherein if; and, ]] i} the object identity is at least one of: (1) indicative of an object type, and. (2) uniquely indicative of the object, and i) the object identity is determined by at least one of (1) analysing movement patterns: (2) using image recognition: (3) using machine readable coded data, wherein an object is associated with machine readable coded data indicative of an object identity and wherein at least one of (a) the machine readable coded data is visible data, and wherein the one or more processing devices are configured to analyse the images to detect the machine readable coded data: and, (b) the machine readable coded data is encoded on a tag associated with the object, and wherein the one or more processing devices are configured to receive signals indicative of the machine readable coded data from a tag reader, and, b) compare the object movement to the situation awareness rules at least in part using the object identity by i) selecting one or more situational awareness rules in accordance with the object identity: and, ii) comparing the object movement to the selected situational awareness rules. Kanaujia [0015], [0034], [0040], [0043], [0069], [0072-0074], [0078], [0080-0082], [0094], [0099], [0102], [0123-0125], Figs 1A-1E and 4
Claim 41. (Currently Amended) Kanaujia further teaches wherein the one or more processing devices are configured to: a) use object movements to determine predicted object movements, and b) compare the predicted object movements to the situation awareness rules, wherein the situation awareness rules are indicative of at least one of i) permitted object travel paths, ii) permitted object movements, iii) permitted proximity limits for different objects. Iv) permitted zones for objects: and, v) denied zones for objects: and. c) identify situational awareness events if at least one of: i) an object movement deviates from a permitted object travel path defined for the object. ii) an object movement deviates from a permitted object movement for the object: iii) two objects are within permitted proximity limits for the objects, iv) two objects are approaching permitted proximity limits for the objects, v) two objects are predicted to be within permitted proximity limits for the objects: vi) two objects have intersecting predicted travel paths: vii) object is outside a permitted zone for the object, viii) an object is exiting a permitted zone for the object: ix) an object is inside a denied zone for the object, and, x) an object is entering a denied zone for the object. Kanaujia [0111], [0069], Fig. 2
Claim 45. (Currently Amended) Szabo and Kanaujia further teaches wherein the one or more processing devices are configured to: a) generate an environment model, the Szabo [0181] 
Kanaujia [Abstract], [0040-0041], [0069], [0086], 0106-0107], Figs 1A, 3-10
Claim 47. (Currently Amended) Kanaujia further teaches wherein in response to identification of a situational awareness event, the one or more processing devices are configured to at least one of: a) record an indication of the situational awareness event; b) generate a notification indicative of the situational awareness event; c) cause an output device to generate an output indicative of the situational awareness event, d) activate an alarm; and, e) cause operation of an object to be controlled. Kanaujia [Abstract], [0040-0041], [0069], [0086], 0106-0107], Figs 1A, 3-10
Claim 48. (Currently Amended) Szabo and Kanaujia further teaches wherein the imaging devices are at least one of: a) security imaging devices; b) monoscopic imaging devices; c) non-computer vision based imaging devices: and, d) imaging devices that do not have associated intrinsic calibration information. Szabo [0266]  
Kanaujia [Abstract], [0040-0041], [0069], [0086], 0106-0107], Figs 1A, 3-10
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0123703 A1 to Pavlidis et al., hereinafter “Pavlidis”.
Pavlidis [0049] teaches generally, as shown in computer vision method 100 of FIG. 3, upon positioning of imaging devices to attain image pixel data for a plurality of fields of view within the search area (block 102), the computer vision module 32 operates upon such image pixel data to fuse image pixel data of the plurality of fields of view of the plurality of imaging devices (e.g., fields of view in varying local coordinate systems) to attain image data representative of a single image (block 104), e.g., a composite image in a global coordinate system formed from the various fields of view of the plurality of imaging devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661